            Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




PARKERVISION, INC.,

                            Plaintiff,
                                                       Case No. 6:20-cv-00562-ADA
                v.
                                                       JURY TRIAL DEMANDED
INTEL CORPORATION,

                            Defendant.




            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned

 counsel, files this Amended Complaint against Defendant Intel Corporation (“Intel”) for

 patent infringement of United States Patent Nos. 6,049,706, 7,050,508 and 8,190,108 (“the

 patents-in-suit”) and alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                             PARTIES

       2.      Plaintiff ParkerVision is a Florida corporation with its principal place of

business at 4446-1A Hendricks Avenue, Suite 354, Jacksonville, Florida 32207.

       3.      On information and belief, Defendant Intel is a Delaware corporation with

a place of business at 2200 Mission College Boulevard, Santa Clara, California 95054.


                                                1
            Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 2 of 16



       4.      On information and belief, Intel has places of business in this judicial

district: 1300 S. Mopac Expressway, Austin, Texas 78746; 6500 River Place Blvd, Bldg.

7, Austin, Texas 78730 and 5113 Southwest Parkway, Austin, Texas 78735 (collectively,

“Austin Offices”). https://www.intel.com/content/www/us/en/location/usa.html.

       5.      Intel can be served with process through its registered agent for service in

Texas: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       6.      On information and belief, since at least April 1989, Intel has been

registered to do business in the State of Texas under Texas Taxpayer Number

19416727436.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       8.      Intel is subject to this Court’s personal jurisdiction in accordance with due

process and/or the Texas Long Arm Statute because, in part, Intel “[r]ecruits Texas

residents, directly or through an intermediary located in this state, for employment

inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       9.      This Court has personal jurisdiction over Intel because Intel (directly

and/or through its subsidiaries, affiliates, or intermediaries) has committed and

continues to commit acts of infringement in this judicial district in violation of at least

35 U.S.C. § 271(a).

       10.     This Court also has personal jurisdiction over Intel because Intel has


                                                2
             Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 3 of 16



sufficient minimum contacts with this forum as a result of business conducted within

the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over Intel because, inter alia, Intel, on information and belief: (1) has

substantial, continuous, and systematic business contacts with this State and this

judicial district; (2) owns, manages, and/or operates facilities in this State and this

judicial district; (3) enjoys substantial income from its operations in this State and this

judicial district; (4) employs Texas residents in this State and this judicial district; and

(5) solicits business and markets infringing products in this State and this judicial

district.

        11.       Intel has purposefully availed itself of the privileges of conducting

business within this judicial district, has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district, has purposefully directed activities at residents of

thisjudicial district, and at least a portion of the patent infringement claims alleged in

this Complaint arise out of or are related to one or more of the foregoing activities.

            12.   Venue is proper in this judicial district pursuant to 28 U.S.C. § § 1391(b)-

 (d) and/or 1400(b). Intel is registered to do business in the State of Texas, maintains a

 regular and established place of business within this judicial district, and has

 committedacts of infringement in this judicial district.

       13.        On information and belief, Intel maintains a significant physical presence

in this judicial district.




                                                   3
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 4 of 16



       14.    On information and belief, Intel uses its Austin Offices as a regular and

established place of business. On information and belief, Intel has employed over 1700

employees in the Austin area. https://www.linkedin.com/company/intel-

 corporation/people/?facetGeoRegion=us%3A64.

       15.    Intel describes its operations in Austin on its website: “Located in the

capitol city of Texas, Intel Austin is an important research and development center for

the Intel technology that is changing the way we live, work, and play. Among the

innovations developed in Austin are core technologies for next-generation

microprocessors, platforms and base software; groundbreaking silicon solutions for

computing and communications devices, which include handheld computing and

cellular communications; and cutting-edge network storage products.”

https://www.intel.com/content/www/us/en/jobs/locations/united-

states/sites/austin.html.

       16.    On information and belief, Intel has hundreds of H-1B labor condition

applications for people employed in Austin, Texas.

https://h1bsalary.online/index.php?searchtext=INTEL+CORPORATION&year=&min

salary=&state=&worksite_city=AUSTIN&job_title=. Employees holding an H-1B visa

are employed in a specialty occupation that requires “theoretical and practical

application of a body of highly specialized knowledge . . . and attainment of a

bachelor’s or higher degree in the specific specialty.” See generally 8 U.S.C. § 1184. As

such, Intel employees in Austin, Texas are highly specialized and important to the

operation of Intel.

                                                4
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 5 of 16




 https://jobs.intel.com/ListJobs/All/Search/state/tx/ (last visited on June 10, 2020).

       17.    Intel lists job openings on its website for positions in Austin, Texas.

       18.    On information and belief, Intel has litigated/is litigating cases before this

Court in which it admitted that venue was proper, did not contest personal jurisdiction,

and/or filed counterclaims. See, e.g., Flash-Control, LLC v. Intel Corp., Case No. 1:19-cv-

01107 (W.D. Tex.); VLSI Tech. LLC v. Intel Corp., Case No. 1:19-cv-00977 (W.D. Tex.).

                                       BACKGROUND

       19.    In 1989, Jeff Parker and David Sorrells started ParkerVision in

Jacksonville, Florida. Through the mid-1990s, ParkerVision focused on developing

commercial video cameras, e.g., for television broadcasts. The cameras used radio

frequency (RF) technology to automatically track the camera’s subject.




                                                5
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 6 of 16



      20.    When developing consumer video cameras, however, ParkerVision

encountered a problem – the power and battery requirements for RF communications

made a cost effective, consumer-sized product impractical. So, Mr. Sorrells and

ParkerVision’s engineering team began researching ways to solve this problem.

      21.    At the time, a decade’s-old RF technology called super-heterodyne

dominated the consumer products industry. But this technology was not without its

own problems – the circuity was large and required significant power.

      22.    From 1995 through 1998, ParkerVision engineers developed an innovative

method of RF direct conversion by a process of sampling a RF carrier signal and

transferring energy to create a down-converted baseband signal.

      23.    After developing prototype chips and conducting tests, ParkerVision

soonrealized that its technology led to improved RF receiver performance, lower

power consumption, reduced size and integration benefits. In other words, RF

receivers could be built smaller, cheaper, and with better performance.

      24.    ParkerVision’s innovations did not stop there. ParkerVision went on to

develop additional RF down-conversion technologies, RF up-conversion technologies

and other related direct-conversion technologies. Similar to its down-conversion

technology, ParkerVision’s up-conversion technology provided size and integration

benefits, improved performance, lower costs and power savings. ParkerVision also

developed complementary wireless communications technologies involving

interactions, processes, and controls between the baseband processor and the

transceiver, which improved and enhanced the operation of transceivers that

                                             6
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 7 of 16



incorporated ParkerVision’s down-conversion and up-conversion technologies. To date,

ParkerVision has been granted over 200 patents related to its innovations including, the

patents-in-suit.

       25.    ParkerVision’s technology helped make today’s mobile devices, such as

smart phones and tablets, a reality by enabling RF chips used in these devices to be

smaller, cheaper, more efficient, and with higher performance.

                                        INTEL CHIPS

       26.    Upon information and belief, Intel (or those acting on its behalf) made,

used, sold, offered to sell and/or imported receiver, transmitter, and/or transceiver

integrated circuits, for example, for use in cellular devices such as smartphones. These

chips include, without limitation, the Intel PMB 5750, PMB 5757 and PMB 5762 (“PMB

Chips”) and any other receiver, transmitter, and/or transceiver integrated circuits (1)

which have down-conversion circuitry configured the same as or equivalent to any of

the PMB Chips and (2) are used (or intended for use in) and/or contained in cellular

devices, near field communication devices, smart watches, personal area networks,

cable modems, smart meters, DSL modems, Bluetooth devices and/or Wi-Fi devices.

The receiver, transmitter, and/or transceiver integrated circuits referenced in this

paragraph shall each be referred to as an “Intel Chip” or collectively the “Intel Chips.”

       27.    Some of the Intel Chips, specifically the PMB Chips, provide cellular

connectivity for devices such as Apple iPhones.




                                               7
            Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 8 of 16



         28.    On information and belief, the PMB5750 was incorporated into devices

including, without limitation, the Apple iPhone 7 and 7 Plus. 1 On information and

belief, the PMB5757 was incorporated into devices including, without limitation, the

    Apple iPhone 8, 8 Plus and X.2 On information and belief, the PMB5762 was

    incorporated into devices including, without limitation, the Apple iPhone XR, XS and

    XS Max. 3

         29.    On February 7, 2017, Intel published a paper entitled “A Digital

Multimode Polar Transmitter Supporting 40MHz LTE Carrier Aggregation in 28nm

CMOS,” describing digital polar transmitter architecture with a die micrograph of the

DPLL and AM path of the transmitter (shown below). 4 On information and belief, the

die micrograph (below) illustrates Intel’s PMB5750 chip.




1 See Wegner et al., Apple iPhone 7 Teardown, TechInsights (Sept. 15, 2016),
https://techinsights.com/blog/apple-iphone-7-teardown; see also Srivatsan Sridhar, Apple
iPhone 7 and 7 Plus teardown confirms bigger battery, Intel LTE modem in some models and more,
FoneArena (Sept. 16, 2016), https://www.fonearena.com/blog/197580/apple-iphone-7-
and-7-plus-teardown-confirms-bigger-battery-intel-lte-modem-in-some-models-and-
more.html.
2 See Yang et al., Apple iPhone X Teardown, TechInsights (last modified Nov. 8, 2017),

https://www.techinsights.com/blog/apple-iphone-x-teardown.
3 See iPhone XS and XS Max Teardown, iFixit (Sept. 21, 2018),

https://www.ifixit.com/Teardown/iPhone+XS+and+XS+Max+Teardown/113021; iPhone
XR Teardown, iFixit (Oct. 26, 2018),
https://www.ifixit.com/Teardown/iPhone+XR+Teardown/114123.
4 M. Fulde et al., “A Digital Multimode Polar Transmitter Supporting 40MHz LTE Carrier

Aggregation in 28nm CMOS,” ISSCC, pp. 218-219 (Feb. 2017).

                                                8
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 9 of 16




       30.    On information and belief, the structure, function, and operation of

Intel’sPMB5757 and PMB5762 chips are substantially similar to the PMB5750 with

respect to the features claimed in the patents-in-suit.

       31.    On information and belief, in December 2019, Apple acquired Intel’s

smartphone modem business for $1 billion. https://www.engadget.com/2019-12-02-

 apple-owns-intel-modem-business.html.

                                 THE ASSERTED PATENTS

                             United States Patent No. 6,049,706

       32.    On April 11, 2000, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 6,049,706 (“the ’706 patent”) entitled

“Integrated Frequency Translation and Selectivity” to inventor Robert W. Cook et al.

                                               9
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 10 of 16



       33.    The ’706 patent is presumed valid under 35 U.S.C. § 282.

       34.    ParkerVision owns all rights, title, and interest in the ’706 patent.

                             United States Patent No. 7,050,508

       35.    On May 23, 2006, the United States Patent and Trademark Office duly

andlegally issued United States Patent No. 7,050,508 (“the ’508 patent”) entitled

“Method and System for Frequency Up-Conversion with a Variety of Transmitter

Configurations” to inventor David F. Sorrells et al.

       36.    The ’508 patent is presumed valid under 35 U.S.C. § 282.

       37.    ParkerVision owns all rights, title, and interest in the ’508 patent.

                             United States Patent No. 8,190,108

       38.    On May 29, 2012, the United States Patent and Trademark Office duly

andlegally issued United States Patent No. 8,190,108 (“the ’108 patent”) entitled

“Method and System for Frequency Up-Conversion” to inventor David F. Sorrells et

al.

       39.    The ’108 patent is presumed valid under 35 U.S.C. § 282.

       40.    ParkerVision owns all rights, title, and interest in the ’108 patent.

                                     CLAIMS FOR RELIEF

               COUNT I - Infringement of United States Patent No. 6,049,706

       41.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       42.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’706 patent by making, using, selling, offering for sale, and/or importing into the



                                                  10
            Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 11 of 16



United States products covered by at least claim 1 of the ’706 patent.

          43.   Intel products that infringe one or more claims of the ’706 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of

filtering and down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’706 patent. On information and belief, Intel uses the Intel Chips at least

by testing the Intel Chips in the United States.

          44.   Each Intel Chip is/includes an apparatus for filtering and down-

converting (e.g., a higher frequency RF signal to a lower frequency signal). Each Intel

Chip includes a frequency translator, comprising a down-convert and delay module to

under-sample an input signal (e.g., high frequency RF signal) to produce an input

sample of a down-converted image of said input signal, and to delay said input

sample.Each Intel Chip also includes a filter, comprising at least a portion of said

down-convertand delay module, at least one delay module to delay instances of an

output signal, andan adder (e.g., operational amplifier with parallel resistor-capacitor

feedback) to combine at least said delayed input sample with at least one of said

delayed instances ofsaid output signal to generate an instance of said output signal.

          45.   The down-convert and delay module under-samples (e.g., at a sample

ratebelow the Nyquist rate) said input signal according to a control signal (e.g., local

oscillator (LO) signal), wherein a frequency of said control signal is equal to a

frequencyof said input signal plus or minus a frequency of said down-converted

image, divided by n, where n represents a harmonic or sub-harmonic of said input

signal.

                                                11
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 12 of 16



       46.    ParkerVision has been damaged by the direct infringement of Intel and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                COUNT II - Infringement of United States Patent No. 7,050,508

       47.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       48.    Intel directly infringes (literally and/or under the doctrine of

equivalents)the ’508 patent by making, using, selling, offering for sale, and/or

importing into the United States products covered by at least claim 3 of the ’508 patent.

       49.    Intel products that infringe one or more claims of the ’508 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of up-

converting a lower-frequency signal to a higher-frequency signal as claimed in the ’508

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       50.    Each Intel Chip is/includes an apparatus for frequency up-conversion.

Each Intel Chip includes a pulse shaping means (e.g., logic devices) for shaping a

string of pulses from a reference signal (e.g., local oscillator (LO) signal); aperture

generation means (e.g., digital phase locked loop) coupled to said pulse shaping

means for generating a string of multiple pulses from said string of pulses; and gating

means (e.g., inverter) for gating a bias signal (e.g., a signal having a steady,

predetermined level) under the control of said string of multiple pulses to generate a

periodic signal having a plurality of harmonics at least one of which is at a desired


                                                  12
          Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 13 of 16



frequency.

       51.    On information and belief, the aperture generation means of each Intel

Chip includes input means for receiving said string of pulses; logic gating means for

outputting said string of pulses; and first delaying means for delaying said string of

pulses for a first period of time.

       52.    ParkerVision has been damaged by the direct infringement of Intel and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT III – Infringement of United States Patent No. 8,190,108

       53.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       54.    Intel directly infringes (literally and/or under the doctrine of

equivalents)the ’108 patent by making, using, selling, offering for sale, and/or

importing into the United States products covered by at least claim 8 of the ’108

patent.

       55.    Intel products that infringe one or more claims of the ’108 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of up-

converting a lower-frequency signal to a higher-frequency signal as claimed in the ’108

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       56.    Each Intel Chip is/includes a frequency conversion module having a first

switch (e.g., transistor) configured to up-convert a signal (e.g., baseband signal) based


                                                  13
         Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 14 of 16



on a control signal (e.g., modulated oscillating signal) and a bias signal (e.g., a signal

having a steady, predetermined level), wherein said signal are routed to said

frequencyconversion module via a second switch (e.g., transistor), and wherein said

signal is transmitted by an antenna connected to a third switch (e.g., transistor).

       57.    Each Intel Chip has a pulse shaper (e.g., digital phase locked loop); and

anoscillating signal generator (e.g., LO). The oscillating signal generator includes a

voltage controlled oscillator configured to generate an oscillating signal (e.g., LO

signal), and the pulse shaper is configured to generate a string of pulses based on the

oscillating signal.

       58.    ParkerVision has been damaged by the direct infringement of Intel, and

issuffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                                      JURY DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ParkerVision

 hereby requests a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, ParkerVision respectfully requests that the Court enter judgment

 in its favor and against Intel as follows:

        a.      finding that Intel directly infringes one or more claims of each of the

                patents-in-suit;

        b.      awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise

                permitted by law, including supplemental damages for any continued


                                                14
             Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 15 of 16



                     post-verdict infringement;

             c.      awarding ParkerVision pre-judgment and post-judgment interest on the

                     damages award and costs;

             d.      awarding cost of this action (including all disbursements) and attorney

                     fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

             e.      awarding such other costs and further relief that the Court determines to be

                     just and equitable.



 Dated: May 28, 2021                               Respectfully submitted,


OF COUNSEL:                                       /s/Raymond W. Mort, III

Ronald M. Daignault                               Raymond W. Mort, III
Chandran B. Iyer                                  Texas State Bar No. 00791308
Jason S. Charkow                                  THE MORT LAW FIRM, PLLC
Stephanie R. Mandir                               100 Congress Avenue, Suite 2000
                                                  Austin, Texas 78701
Daignault Iyer LLP                                Tel/Fax: 512-865-7950
rdaignault@daignaultiyer.com*                     raymort@austinlaw.com
cbiyer@daignaultiyer.com
jcharkow@daignaultiyer.com*
smandir@daignaultiyer.com
8618 Westwood Center Drive
Suite 150
Vienna, VA 22182

* Not   admitted to practice in Virginia          Attorneys for Plaintiff ParkerVision, Inc.




                                                   15
Case 6:20-cv-00562-ADA Document 49 Filed 05/28/21 Page 16 of 16




                              16
